Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 14-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	With regard to claims 1, 14, the prior art fails to disclose or renders obvious the claimed combination of an engine start system of a hybrid vehicle comprising a converter circuit unit being configured to convert voltage, a switch having a first terminal connected to an output terminal of the converter circuit unit and a second terminal, a diode having an anode connected to the second terminal and a cathode connected to the first terminal, a battery connected to the second terminal; a low -voltage starter connected to the battery and wherein when a fault of the converter circuit unit occurs in an open state of the switch, power is supplied from the battery to the output terminal of the converter circuit unit through the diode.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272- 1000.

/D.T./
Patent Examiner


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747